Case 8:13-cv-01962-CEH-AEP Document 392 Filed 07/06/21 Page 1 of 1 PageID 23809




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

 DENISE OCASIO and CARMELO
 OCASIO,

       Plaintiffs,

 v.                                                  Case No: 8:13-cv-1962-CEH-AEP

 C.R. BARD, INC. and BARD
 PERIPHERAL VASCULAR, INC.,

       Defendants.


                                       ORDER

       This matter comes before the Court on the Plaintiffs’ oral motion for Denise

 Ocasio to bring a cellular telephone into the Courthouse during the trial of the above

 captioned cause. Upon consideration, it is hereby

       ORDERED

       Plaintiffs’ oral motion is GRANTED. Denise Ocasio has permission to bring a

 cellular telephone into the Sam M. Gibbons Federal Courthouse for the duration of

 the trial, which commences July 6, 2021.

 DONE and ORDERED in Tampa, Florida on July 6, 2021.




 Copies furnished to:
 Counsel of Record
 Court Security, Main Entrance
